Title: To Thomas Jefferson from John Taylor, [before 13 May 1798]
From: Taylor, John
To: Jefferson, Thomas


          
            John Taylor to Thomas Jefferson
            [before 13 May 1798]
          
          Having removed to some distance from Mr: Martin’s, his consideration of your letter of the 6th. of April, and the drawing it covered, has been somewhat delayed.
          He says, as indeed you will discover, that his amended machine, of which a drawing was lately sent you, has anticipated several of your objections, by having dispensed with the screw, and some of the wheels—that he had in the course of his experiments and reflections, fully discussed the points of an inclined plane, and of causing the axis of the great spur wheel, to be a feeding cylinder—and that the velocity and execution of his machine will he thinks, considerably exceed the English invention, in proportion to the force applied.
          He therefore earnestly requests you to obtain a patent for him, pursuant to his drawing, by which means the invention will be refered to the ground of merit. If it wants it, he can derive no benefit from it; otherwise, he thinks it not amiss, that his mechanical efforts in favor of agriculture; many impliments of which he has considerably improved, should for once retribute him in some small degree.
          To this I will add, that all those who have seen the machine work, are in raptures with it. That above 500 are already applied for. That he has now 40 workmen employed—and that by inventing new modes for making each peice of his invention, he has enabled his people to finish the work, in the time usually employed in laying it off, without using compass rule or square.
          Mr: Martin regrets that he had adapted the workmanship of the drill to the purposes of husbandry, for which he supposed it to be intended, instead of having directed it to be finished in the stile of a model. He thinks he can extend his drill to any number of rows, and says that if you will exactly describe such a drill as you wish for, he will endeavour to supply it. The reason of this enquiry is, that your letter contains two  ideas upon the subject, and he is at a loss to know, to which you would give the preference.
          We have had the instructions and negociations of our French mission for some time. They do not allay our suspicions of our domestic politicks, a calm or apathy seems to be the prevailing impression. Both parties are stun’d by the very expectation of what may happen. I see nothing to change the opinions which have long obtruded themselves upon my mind—namely—that the southern states must lose their capital and commerce—and that America is destined to war—standing armies—and oppressive taxation, by which the power of the few here, as in other countries, will be matured into an irresistible scourge of human happiness.
          Will you be so good as to let me hear from you on the subject of Martin’s patent as soon as it is convenient?
          Farewell.
        